DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter of claim 19 (i.e. all of the drawings show time displays for the second display) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 12 is objected to because of the following informalities: 
.
Appropriate correction is required.
Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1 or 3), 4, 5, 3, and (1 or 3) respectively of U.S. Patent No. 10,274,904. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent ‘904, which is the parent application necessitates all of the claimed limitations of the corresponding claims in the present child application.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 or 3  of U.S. Patent No. 10,274,904 in view of Berdinis US 2017/0075316. 
Regarding claim 3 of the instant application, claim 1 or 3 of ‘904 anticipates all of claimed limitations except for it does not disclose wherein the second processor selectively sets a second normal mode in which the second processor normally operates 32the second processor, and 
However, Berdinis also discloses a processor can be selectively set to any of a plurality of power consumption modes as the operation state, and a plurality of the power consumption modes includes a second normal mode in which the second processor normally operates 32the second processor, and a second low power mode in which the second processor operates with a low power consumption in comparison with the second normal mode, (i.e. switch between operating system environments [0048],[0049])
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the second processor of claim 3 of the instant application to include different operation system states as suggested by Berdinis because doing so helps to conserve power when multiple different sensors are not being used to conserve power.
Claims 6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4, 5 respectively  of U.S. Patent No. 10,274,904 in view of Heo US 2012/0060089. 
Regarding claim 6 and 8 of the instant application, claim 4 and 5 respectively of ‘904 anticipates all of claimed limitations of claims 6 and 8 except for they do not disclose wherein the second display unit is stacked on an upper portion of the first display unit, and in a state in which the second display unit does not display a time, the second display unit is controlled so as to transmit a display content of the first display unit.
However, Heo discloses wherein the second display unit is stacked on an upper portion of the first display unit in a state in which the second display unit does not display 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify claims 6 and 8 of the instant application as suggested by Heo because doing so allows the user to display desired application data to the second display.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 or 3  of U.S. Patent No. 10,274,904 in view of Berdinis US 2017/0075316 in further view of Heo US 2012/0060089. 
Regarding claim 3 of the instant application, claim 1 or 3 of ‘904 anticipates all of claimed limitations except for it does not disclose wherein the second processor selectively sets a second normal mode in which the second processor normally operates 32the second processor, and a second low power mode in which the second processor operates with a low power consumption in comparison with the second normal mode and wherein the second display unit is stacked on an upper portion of the first display unit, and in a state in which the second display unit does not display a time, the second display unit is controlled so as to transmit a display content of the first display unit.
However, Berdinis also discloses a processor can be selectively set to any of a plurality of power consumption modes as the operation state, and a plurality of the power consumption modes includes a second normal mode in which the second processor normally operates 32the second processor, and a second low power mode in which the second processor operates with a low power consumption in comparison with the second normal mode, (i.e. switch between operating system environments [0048],[0049])

Further, Heo discloses wherein the second display unit is stacked on an upper portion of the first display unit in a state in which the second display unit does not display a time (i.e. numbers, ui components), the second display unit is controlled so as to transmit a display content of the first display unit (see Fig. 7 [0122]-[0129]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify claims 6 and 8 of the instant application as suggested by Heo because doing so allows the user to display desired application data to the second display.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gilomen US 2002/0071347 in view of Berdinis US 2017/0075316 in further view of Watanabe US 2010/0007576.
Regarding claims 1 and 9, Gilomen discloses an electronic device and a display control method for the electronic device comprising: a processor (element 78); a first display unit (element 22 or element 24 [0027] i.e. LCD respectively) a second display unit (element 24 [0027] i.e. LCD or element 22 respectively), wherein while the processor performs a display operation including a time display, time display processing is performed to at least either of the first display unit or the second display unit according to an operation state see Fig. 3 (i.e. transparent vs. opaque state of the overlapping display [0027],[0055],[0057]).  
Gilomen does not explicitly disclose a first and second processor, and does not disclose, wherein the first processor can be selectively set to any of a normal mode, a low power mode in which a power consumption is lower than a power consumption in the normal mode, and a pause mode in which a power consumption is lower than a power consumption in the low power mode, and the first processor is stopped, wherein, in the normal mode or the low power mode, the first processor controls such that the first display unit displays a time, the second processor controls such that the second display unit displays a time, and in the pause mode, the first display unit is turned off, and the second processor controls such that the second display unit displays a time.
However, Berdinis discloses an electronic device comprising: a first processor for timekeeping (element 701) and a second processor for a secondary display operation, which also includes optional timekeeping (element 702), wherein the first processor can be selectively set to any of a normal mode (i.e. normal mode), a low power mode in 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to separate the main processor of Gilomen into two processors each respectively cooperating with the first and second display units as suggested by Berdinis because doing so helps to save power by turning off the display (i.e. make second display transparent) when the battery is low. 
31To clarify, Gilomen and Berdinis as described in the paragraphs above does not disclose in the normal or low power mode, the second display unit does not display a time, but does disclose that the second display is overlapped by the first display and is not visible in the normal/low power mode, but visible in the pause mode (i.e. transparent vs. opaque state of the overlapping display). 
However, Watanabe  (Fig. 6a-c) discloses an overlapping display arrangement with a first display (element 5) overlapping a second display (element 72 [0041] i.e. lcd 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gilomen and Berdinis to have the second display turned off in the normal/low power state as suggested by Watanabe because doing so further saves power by only displaying information on the second display when it is visible to the user.
Regarding claim 2, Gilomen, Berdinis, and Watanabe as described in the paragraphs above further disclose the electronic device, wherein the second processor operates with at least one of a low power consumption and a low operation frequency in comparison with the first processor, (i.e. auxiliary processor operates at low power consumption) see Fig. 7 vs. Fig. 8 Berdinis [0071],[0085]-[0090]). 
Regarding claims 3 and 4, Gilomen, Berdinis, and Watanabe as described in the paragraphs above  disclose the electronic device.
Gilomen, Berdinis, and Watanabe does not disclose wherein the second processor selectively sets a second normal mode in which the second processor normally operates 32the second processor, and a second low power mode in which the second processor operates with a low power consumption in comparison with the second normal mode.
However, Berdinis also discloses a processor can be selectively set to any of a plurality of power consumption modes as the operation state, and a plurality of the power consumption modes includes a second normal mode in which the second processor normally operates 32the second processor, and a second low power mode in which the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the second processor of Gilomen, Berdinis, and Watanabe to include different operation system states as suggested by Berdinis because doing so helps to conserve power when multiple different sensors are not being used to conserve power.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gilomen, Berdinis, and Watanabe in further view of Heo US 2012/0060089.
Regarding claims 5-8, Gilomen and Berdinis discloses thee electronic device as described in the paragraphs above, wherein the second display unit is stacked on an upper portion of the first display unit the second display unit is controlled so as to transmit a display content of the first display unit, see Gilomen Fig. 3 (i.e. switches time displays). Gilomen and Berdinis also discloses smart watch functionality (i.e. application processor versus time processor Berdinis)
Gilomen and Berdinis does not disclose the second display unit is capable of not displaying a time.
However, Heo discloses an overlapping display arrangement where an application for a portable device has a state in which the second display unit does not display a time (i.e. numbers, ui components), the second display unit is controlled so as to transmit a display content of the first display unit (see Fig. 7 [0122]-[0129]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gilomen and Berdinis .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508.  The examiner can normally be reached on T&Th 1-7pm EST, W 3:30-7:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844